


110 HR 910 IH: American Competitiveness and

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 910
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. English of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Trade Act of 1974 to make certain
		  modifications to the trade adjustment assistance program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Competitiveness and
			 Adjustment Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Trade Adjustment Assistance
					Sec. 101. Calculation of separation tolled during
				litigation.
					Sec. 102. Revision of eligibility criteria.
					Sec. 103. Health care tax credit.
					Sec. 104. Alternative trade adjustment assistance.
					Sec. 105. Training funds.
					Sec. 106. Effective date.
					Title II—Data Collection
					Sec. 201. Data collection; study; information to
				workers.
					Sec. 202. Determinations by the Secretary of Labor.
					Sec. 203. Effective date.
					Title III—Industry-wide Certifications
					Sec. 301. Notification.
					Sec. 302. Other methods of requesting
				investigation.
					Sec. 303. Industry-Wide determination.
					Sec. 304. Coordination with other trade provisions.
					Sec. 305. Regulations.
					Sec. 306. Effective date.
					Title IV—Office of Trade Adjustment Assistance
					Sec. 401. Office of Trade Adjustment Assistance.
					Title V—Trade Adjustment Assistance for Farmers
					Sec. 501. Clarification of marketing year and other
				provisions.
					Sec. 502. Eligibility.
					Sec. 503. Petition process.
					Sec. 504. Amount of cash benefits.
					Sec. 505. Effective date.
					Title VI—Trade adjustment assistance for firms
					Sec. 601. Modification of eligibility.
					Title VII—Trade adjustment assistance for service workers and
				firms
					Sec. 701. Extension of trade adjustment assistance to services
				sector.
					Sec. 702. Trade adjustment assistance for firms and
				industries.
					Sec. 703. Monitoring and reporting.
					Sec. 704. Effective date.
					Title VIII—Authorization of appropriations
					Sec. 801. Authorization of appropriations for trade adjustment
				assistance.
				
			ITrade
			 Adjustment Assistance
			101.Calculation of
			 separation tolled during litigationSection 233 of the
			 Trade Act of 1974 (19 U.S.C. 2293) is
			 amended by adding at the end the following:
				
					(h)Special rule for
				calculating separationNotwithstanding any other provision of
				this chapter, any period during which a judicial or administrative appeal is
				pending with respect to the denial by the Secretary of a petition under section
				223 shall not be counted for purposes of calculating the period of separation
				under subsection (a)(2), and an adversely affected worker that would otherwise
				be entitled to a trade readjustment allowance shall not be denied such
				allowance because of such
				appeal.
					.
			102.Revision of
			 eligibility criteria
				(a)Downstream
			 workersSection 222(c)(3) of the Trade Act of 1974 (19 (U.S.C. 2272(c)(3)) is
			 amended by striking , if the certification of eligibility and
			 all that follows through the end and inserting a period.
				(b)Shifts in
			 productionSection 222(a)(2)(B) of the
			 Trade Act of 1974 (19 (U.S.C.
			 2272(a)(2)(B)) is amended to read as follows:
					
						(B)there has been a shift in production
				by such workers’ firm or subdivision to a foreign country of articles like or
				directly competitive with articles which are produced by such firm or
				subdivision.
						.
				103.Health care tax
			 credit
				(a)Removal of
			 training requirementSection 35(c)(2) of the Internal Revenue Act
			 of 1986 (26 U.S.C. 35(c)(2)) is amended by striking subsection
			 (a)(3)(B) and inserting subsections (a)(3)(B) and
			 (a)(5).
				(b)Presumptive
			 eligibility for petitioners for trade adjustment assistance
					(1)In
			 generalSection 35(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
						
							(5)Presumptive
				status as a TAA recipientThe
				term eligible individual shall include any individual who is
				covered by a petition filed with the Secretary of Labor under section 221 of
				the Trade Act of 1974. This paragraph
				shall apply to any individual only with respect to months which—
								(A)end after the date that such petition is so
				filed, and
								(B)begin before the earlier of—
									(i)the 90th day after the date of filing of
				such petition, or
									(ii)the date on which the Secretary of Labor
				makes a final determination with respect to such
				petition.
									.
					(2)Conforming
			 amendments
						(A)Paragraph (1) of section 7527(d) of such
			 Code is amended by striking or an eligible alternative TAA recipient (as
			 defined in section 35(c)(3)) and inserting , an eligible
			 alternative TAA recipient (as defined in section 35(c)(3)), or an individual
			 who is an eligible individual by reason of section 35(c)(5).
						(B)Section 173(f)(4) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2918(f)(4)) is amended—
							(i)in subparagraph (B), by striking
			 and at the end;
							(ii)in subparagraph (C), by striking the period
			 and inserting , and ; and
							(iii)by inserting after subparagraph (C), the
			 following new subparagraph:
								
									(D)an individual who is an eligible individual
				by reason of section 35(c)(5) of the Internal Revenue Code of
				1986.
									.
							(c)Clarification of
			 3-month creditable coverage requirement
					(1)In
			 generalClause (i) of section
			 35(e)(2)(B) of the Internal Revenue Code of 1986 is amended by inserting
			 (prior to the employment separation necessary to attain the status of an
			 eligible individual) after 9801(c).
					(2)Conforming
			 amendmentSection 173(f)(2)(B)(ii)(I) of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2918(f)(2)(B)(ii)(I)) is amended by inserting
			 (prior to the employment separation necessary to attain the status of an
			 eligible individual) after 1986.
					(d)Increase in tax
			 creditSection 35(a) of the
			 Internal Revenue Code of 1986 is amended by striking 65 percent
			 and inserting 75 percent.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to months beginning after the date of the enactment of
			 this Act in taxable years ending after that date.
				104.Alternative
			 trade adjustment assistance
				(a)Eligibility of
			 all workers; lower age requirementSection 246(a)(3) of the
			 Trade Act of 1974 (19 U.S.C.
			 2318(a)(3)) is amended to read as follows:
					
						(3)EligibilityA
				worker in a group that the Secretary has certified as eligible to apply for
				adjustment assistance under section 223 may elect to receive benefits under the
				alternative trade adjustment assistance program if the worker—
							(A)obtains
				reemployment not more than 26 weeks after the date of separation from the
				adversely affected employment;
							(B)is at least 40
				years of age;
							(C)earns not more
				than $50,000 a year in wages from reemployment;
							(D)is employed on a
				full-time basis as defined by State law in the State in which the worker is
				employed; and
							(E)does not return to
				the employment from which the worker was
				separated.
							.
				(b)Conforming
			 amendments
					(1)Subparagraphs (A)
			 and (B) of section 246(a)(2) of the Trade Act of
			 1974 (19 U.S.C. 2318(a)(2)) are amended by striking paragraph
			 (3)(B) and inserting paragraph (3) each place it
			 appears.
					(2)Section 246(b)(2)
			 of that Act is amended by striking subsection (a)(3)(B) and
			 inserting subsection (a)(3).
					(3)Section
			 35(c)(3)(A) of the Internal Revenue Code of 1986 is amended by striking
			 246(a)(3)(B) and inserting 246(a)(3).
					105.Training
			 funds
				(a)Funding for
			 trainingSection 236(a) of the Trade Act of 1974 (19 U.S.C.
			 2296(a)) is amended—
					(1)in paragraph (1),
			 by striking Upon such approval and all that follows to the end;
			 and
					(2)by amending
			 paragraph (2) to read as follows:
						
							(2)(A)Upon approval
				of a training program under paragraph (l), and subject to the limitations
				imposed by this section, an adversely affected worker covered by a
				certification issued under section 223 shall be eligible to have payment of the
				costs of that training, including any costs of an approved training program
				incurred by a worker before a certification was issued under section 223, made
				on behalf of the worker by the Secretary directly or through a voucher
				system.
								(B)Not later than 6 months after the date of
				enactment of the American Competitiveness and Adjustment Act, the Secretary
				shall develop and submit to Congress for approval a formula that provides
				workers with an individual entitlement for training costs to be administered
				pursuant to sections 239 and 240. The formula shall take into account—
									(i)the number of workers enrolled in
				trade adjustment assistance;
									(ii)the duration of the
				assistance;
									(iii)the anticipated training costs
				for workers; and
									(iv)any other factors the Secretary
				deems appropriate.
									(C)Until such time as Congress approves
				the formula, the total amount of payments that may be made under subparagraph
				(A) for any fiscal year shall not exceed 50 percent of the amount of trade
				readjustment allowances paid to workers during that fiscal
				year.
								.
					(b)Modification of
			 enrollment deadlinesSection 231(a)(5)(A)(ii) of the
			 Trade Act of 1974 (19 U.S.C.
			 2291(a)(5)(A)(ii)) is amended—
					(1)in
			 subclause (I), by striking 16th week and inserting 32nd
			 week; and
					(2)in subclause (II),
			 by striking 8th week and inserting 16th
			 week.
					(c)Approved
			 training programsSection 236(a)(5) of the Trade Act of 1974 (19
			 U.S.C. 2296(a)(5)) is amended—
					(1)by striking
			 and at the end of subparagraph (E);
					(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
					(3)by inserting after
			 subparagraph (E) the following:
						
							(F)entrepreneurial
				training;
				and
							.
					106.Effective
			 dateExcept as provided in
			 section 103(e), the amendments made by this title take effect on the date that
			 is 60 days after the date of the enactment of this Act and apply to petitions
			 filed or recertified on or after that effective date.
			IIData
			 Collection
			201.Data
			 collection; study; information to workers
				(a)Data collection;
			 evaluationsSubchapter C of chapter 2 of title II of the
			 Trade Act of 1974 is amended by
			 inserting after section 249 the following new section:
					
						250.Data
				collection; evaluations; reports
							(a)Data
				collectionThe Secretary shall, pursuant to regulations
				prescribed by the Secretary, collect any data necessary to meet the
				requirements of this chapter.
							(b)Performance
				evaluationsThe Secretary shall establish an effective
				performance measuring system to evaluate the following:
								(1)Program
				performanceA comparison of the trade adjustment assistance
				program before and after the effective date of the Trade Adjustment Assistance
				Reform Act of 2002 with respect to—
									(A)the number of
				workers certified and the number of workers actually participating in the trade
				adjustment assistance program;
									(B)the time for
				processing petitions;
									(C)the number of
				training waivers granted;
									(D)the coordination
				of programs under this chapter with programs under the Workforce Investment Act
				of 1998 (29 U.S.C. 2801 et seq.);
									(E)the effectiveness
				of individual training providers in providing appropriate information and
				training;
									(F)the extent to
				which States have designed and implemented health care coverage options under
				title II of the Trade Act of 2002, including any difficulties States have
				encountered in carrying out the provisions of title II;
									(G)how Federal,
				State, and local officials are implementing the trade adjustment assistance
				program to ensure that all eligible individuals receive benefits, including
				providing outreach, rapid response, and other activities; and
									(H)any other data
				necessary to evaluate how individual States are implementing the requirements
				of this chapter.
									(2)Program
				participationThe effectiveness of the program relating
				to—
									(A)the number of
				workers receiving benefits and the type of benefits being received both before
				and after the effective date of the Trade Adjustment Assistance Reform Act of
				2002;
									(B)the number of
				workers enrolled in, and the duration of, training by major types of training
				both before and after the effective date of the Trade Adjustment Assistance
				Reform Act of 2002;
									(C)earnings history of
				workers that reflects wages before separation and wages in any job obtained
				after receiving benefits under this Act;
									(D)reemployment rates
				and sectors in which dislocated workers have been employed;
									(E)the cause of
				dislocation identified in each petition that resulted in a certification under
				this chapter; and
									(F)the number of
				petitions filed and workers certified in each congressional district of the
				United States.
									(c)State
				participationThe Secretary shall ensure, to the extent
				practicable, through oversight and effective internal control measures the
				following:
								(1)State
				participationParticipation by each State in the performance
				measurement system established under subsection (b) and shall provide
				incentives for States to supplement employment and wage data obtained through
				the use of unemployment insurance wage records.
								(2)MonitoringMonitoring
				by each State of internal control measures with respect to performance
				measurement data collected by each State.
								(3)ResponseThe
				quality and speed of the rapid response provided by each State under section
				134(a)(2)(A) of the Workforce Investment Act of 1998 (29 U.S.C.
				2864(a)(2)(A)).
								(d)Reports
								(1)Reports by the
				Secretary
									(A)Initial
				reportNot later than 6
				months after the date of enactment of the American Competitiveness and
				Adjustment Act, the Secretary shall submit to the Committee on Finance of the
				Senate and the Committee on Ways and Means of the House of Representatives a
				report that—
										(i)describes the
				performance measurement system established under subsection (b);
										(ii)includes analysis
				of data collected through the system established under subsection (b);
				and
										(iii)provides
				recommendations for program improvements.
										(B)Annual
				reportNot later than 1 year after the date the report is
				submitted under subparagraph (A), and annually thereafter, the Secretary shall
				submit to the Committee on Finance of the Senate and the Committee on Ways and
				Means of the House of Representatives and release to the public a report that
				includes the information collected under clause (ii) of subparagraph
				(A).
									(2)State
				reportsPursuant to regulations prescribed by the Secretary, each
				State shall submit to the Secretary a report that details its participation in
				the programs established under this chapter, and that contains the data
				necessary to allow the Secretary to submit the report required under paragraph
				(1).
								(3)PublicationThe
				Secretary shall make available to each State, to Congress, and to the public,
				the data gathered and evaluated through the performance measurement system
				established under subsection
				(b).
								.
				(b)Conforming
			 amendments
					(1)CoordinationSection
			 281 of the Trade Act of 1974 (19
			 U.S.C. 2392) is amended by striking Departments of Labor and
			 Commerce and inserting Departments of Labor, Commerce, and
			 Agriculture.
					(2)Trade monitoring
			 systemSection 282 of the Trade
			 Act of 1974 (19 U.S.C. 2393) is amended by striking The
			 Secretary of Commerce and the Secretary of Labor and inserting
			 The Secretaries of Commerce, Labor, and Agriculture.
					(3)Table of
			 contentsThe table of contents for title II of the
			 Trade Act of 1974 is amended by
			 inserting after the item relating to section 249 the following new item:
						
							
								Sec. 250. Data collection; evaluations;
				reports.
							
							.
					202.Determinations
			 by the Secretary of LaborSection 223(c) of the
			 Trade Act of 1974 (19 U.S.C. 2273(c))
			 is amended to read as follows:
				
					(c)Publication of
				determinationsUpon reaching a determination on a petition, the
				Secretary shall—
						(1)promptly publish a
				summary of the determination in the Federal Register, together with the
				Secretary’s reasons for making such determination; and
						(2)make the full text
				of the determination available to the public on the Internet website of the
				Department of Labor, with full-text
				searchability.
						.
			203.Effective
			 dateThe amendments made by
			 this title take effect on the date that is 60 days after the date of the
			 enactment of this Act.
			IIIIndustry-wide
			 Certifications
			301.NotificationSection 224 of the
			 Trade Act of 1974 (19 U.S.C. 2274) is
			 amended to read as follows:
				
					224.Notifications
				regarding affirmative determinations and safeguards
						(a)Notifications
				regarding chapter 1 investigations and
				determinationsWhenever the
				International Trade Commission (in this chapter referred to as the
				Commission) makes a report under section 202(f) containing an
				affirmative finding regarding serious injury, or the threat thereof, to a
				domestic industry, the Commission shall immediately—
							(1)notify the Secretary of Labor of that
				finding; and
							(2)in the case of a finding with respect to an
				agricultural commodity, as defined in section 291, notify the Secretary of
				Agriculture of that finding.
							(b)Notification
				regarding bilateral safeguardsThe Commission shall immediately notify the
				Secretary of Labor and, in an investigation with respect to an agricultural
				commodity, the Secretary of Agriculture, whenever the Commission makes an
				affirmative determination pursuant to one of the following provisions:
							(1)Section 421 of the
				Trade Act of 1974 (19 U.S.C.
				2451).
							(2)Section 312 of the
				Dominican Republic-Central America-United States Free Trade Agreement
				Implementation Act (19 U.S.C. 3805 note).
							(3)Section 312 of the
				United States-Oman Free Trade Agreement Implementation Act (19 U.S.C. 3805
				note).
							(4)Section 312 of the United States-Australia
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(5)Section 312 of the United States-Morocco
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(6)Section 312 of the United States-Singapore
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(7)Section 312 of the United States-Chile Free
				Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(8)Section 302(b) of the North American Free
				Trade Agreement Implementation Act (19 U.S.C. 3352(b)).
							(9)Section 212 of the United States-Jordan
				Free Trade Agreement Implementation Act (19 U.S.C. 2112).
							(10)A comparable
				provision in any other legislation implementing a free trade agreement between
				the United States and one or more other countries.
							(c)Agricultural
				safeguardsThe Commissioner
				of Customs shall immediately notify the Secretary of Labor and, in the case of
				an agricultural commodity, the Secretary of Agriculture, whenever the
				Commissioner of Customs assesses additional duties on a product pursuant to one
				of the following provisions:
							(1)Section 202 of the
				Dominican Republic-Central America-United States Free Trade Agreement
				Implementation Act (19 U.S.C. 3805 note).
							(2)Section 202 of the United States-Australia
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(3)Section 202 of the United States-Morocco
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(4)Section 201(c) of the United States-Chile
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(5)Section 309 of the North American Free
				Trade Agreement Implementation Act (19 U.S.C. 3358).
							(6)Section 301(a) of the United States-Canada
				Free Trade Agreement Implementation Act of 1988 (19 U.S.C. 2112 note).
							(7)Section 404 of the United States-Israel
				Free Trade Agreement Implementation Act (19 U.S.C. 2112 note).
							(8)A comparable
				provision in any other legislation implementing a free trade agreement between
				the United States and one or more other countries.
							(d)Textile
				safeguardsThe President
				shall immediately notify the Secretary of Labor whenever the President makes a
				positive determination pursuant to one of the following provisions:
							(1)Section 322 of the Dominican
				Republic-Central America-United States Free Trade Agreement Implementation Act
				(19 U.S.C. 3805 note).
							(2)Section 322 of the
				United States-Oman Free Trade Agreement Implementation Act (19 U.S.C. 3805
				note).
							(3)Section 322 of the United States-Australia
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(4)Section 322 of the United States-Morocco
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(5)Section 322 of the United States-Chile Free
				Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(6)Section 322 of the United States-Singapore
				Free Trade Agreement Implementation Act (19 U.S.C. 3805 note).
							(7)A comparable
				provision in any other legislation implementing a free trade agreement between
				the United States and one or more other countries.
							(e)Antidumping and
				countervailing dutiesWhenever the Commission makes a final
				affirmative determination pursuant to section 705 or section 735 of the
				Tariff Act of 1930 (19 U.S.C. 1671d
				or 1673d), the Commission shall immediately notify the Secretary of Labor and,
				in the case of an agricultural commodity, the Secretary of Agriculture, of that
				determination.
						.
			302.Other methods of
			 requesting investigationSection 221 of the
			 Trade Act of 1974 (19 U.S.C. 2271) is
			 amended—
				(1)by adding at the end the following:
					
						(c)Other methods of
				initiating a petitionUpon the request of the President or the
				United States Trade Representative, or the resolution of either the Committee
				on Ways and Means of the House of Representatives or the Committee on Finance
				of the Senate, the Secretary shall promptly initiate an investigation under
				this chapter to determine the eligibility for adjustment assistance of—
							(1)a group of workers (which may include
				workers from more than one facility or employer); or
							(2)all workers in an occupation as that
				occupation is defined in the Bureau of Labor Statistics Standard Occupational
				Classification
				System.
							;
				(2)in subsection (a)(2), by inserting
			 or a request or resolution filed under subsection (c), after
			 paragraph (1),; and
				(3)in subsection (a)(3), by inserting ,
			 request, or resolution after petition each place it
			 appears.
				303.Industry-Wide
			 determinationSection 223 of
			 the Trade Act of 1974 (19 U.S.C.
			 2273) is amended by adding at the end the following:
				
					(e)Investigation
				regarding Industry-Wide certificationIf the Secretary receives a request or a
				resolution under section 221(c) on behalf of workers in a domestic industry or
				occupation (described in section 221(c)(2)) or receives 3 or more petitions
				under section 221(a) within a 180-day period on behalf of groups of workers in
				a domestic industry or occupation, the Secretary shall make an industry-wide
				determination under subsection (a) of this section with respect to the domestic
				industry or occupation in which the workers are or were employed. If the
				Secretary does not make certification under the preceding sentence, the
				Secretary shall make a determination of eligibility under subsection (a) with
				respect to each group of workers in that domestic industry or occupation from
				which a petition was
				received.
					.
			304.Coordination with
			 other trade provisions
				(a)Industry-Wide
			 certification based on global safeguards
					(1)Recommendations
			 by itc
						(A)Section 202(e)(2)(D) of the
			 Trade Act of 1974 (19 U.S.C.
			 2252(e)(2)(D)) is amended by striking , including the provision of trade
			 adjustment assistance under chapter 2.
						(B)Section 203(a)(3)(D) of the
			 Trade Act of 1974 (19 U.S.C.
			 2253(a)(3)(D)) is amended by striking , including the provision of trade
			 adjustment assistance under chapter 2.
						(2)Assistance for
			 workersSection 203(a)(1)(A)
			 of the Trade Act of 1974 (19 U.S.C.
			 2253(a)(1)(A)) is amended to read as follows:
						
							(1)(A)After receiving a report under section
				202(f) containing an affirmative finding regarding serious injury, or the
				threat thereof, to a domestic industry—
								(i)the President shall take all appropriate
				and feasible action within his power; and
								(ii)(I)the Secretary of Labor shall certify as
				eligible to apply for adjustment assistance under section 223 workers employed
				in the domestic industry defined by the Commission if such workers become
				totally or partially separated, or are threatened to become totally or
				partially separated, not earlier than 1 year before, or not later than 1 year
				after, the date on which the Commission made its report to the President under
				section 202(f); and
								(II)in the case of a finding with respect to an
				agricultural commodity as defined in section 291, the Secretary of Agriculture
				shall certify as eligible to apply for adjustment assistance under section 293
				agricultural commodity producers employed in the domestic production of the
				agricultural commodity that is the subject of the finding during the most
				recent marketing
				year.
								.
					(b)Industry-Wide
			 certification based on bilateral safeguard provisions or antidumping or
			 countervailing duty orders
					(1)In
			 generalSubchapter A of
			 chapter 2 of title II of the Trade Act of
			 1974 (19 U.S.C. 2271 et seq.) is amended by inserting after section
			 224 the following new section:
						
							224A.Industry-Wide
				certification when bilateral safeguard provisions invoked or antidumping or
				countervailing duties imposed
								(a)Mandatory
				certificationNot later than
				10 days after the date on which the Secretary of Labor receives a notification
				with respect to the imposition of a trade remedy, safeguard determination, or
				antidumping or countervailing duty determination under section 224 (a), (b),
				(c), (d), or (e), the Secretary shall certify as eligible for trade adjustment
				assistance under section 223(a) workers employed in the domestic production of
				the article that is the subject of the trade remedy, safeguard determination,
				or antidumping or countervailing duty determination, as the case may be, if
				such workers become totally or partially separated, or are threatened to become
				totally or partially separated, not more than 1 year before or not more than 1
				year after the applicable date.
								(b)Applicable
				dateIn this section, the
				term applicable date means—
									(1)the date on which the affirmative or
				positive determination or finding is made in the case of a notification under
				section 224 (a), (b), or (d);
									(2)the date on which a final determination is
				made in the case of a notification under section 224(e); or
									(3)the date on which additional duties are
				assessed in the case of a notification under section
				224(c).
									.
					(2)Agricultural
			 commodity producersChapter 6
			 of title II of the Trade Act of 1974
			 (19 U.S.C. 2401 et seq.) is amended by striking section 294 and inserting the
			 following:
						
							294.Industry-Wide
				certification for agricultural commodity producers where safeguard provisions
				invoked or antidumping or countervailing duties imposed
								(a)In
				generalNot later than 10
				days after the date on which the Secretary of Agriculture receives a
				notification with respect to the imposition of a trade remedy, safeguard
				determination, or antidumping or countervailing duty determination under
				section 224 (b), (c), or (e), the Secretary shall certify as eligible for trade
				adjustment assistance under section 293(a) agricultural commodity producers
				employed in the domestic production of the agricultural commodity that is the
				subject of the trade remedy, safeguard determination, or antidumping or
				countervailing duty determination, as the case may be, during the most recent
				marketing year.
								(b)Applicable
				dateIn this section, the
				term applicable date means—
									(1)the date on which the affirmative or
				positive determination or finding is made in the case of a notification under
				section 224(b);
									(2)the date on which a final determination is
				made in the case of a notification under section 224(e); or
									(3)the date on which additional duties are
				assessed in the case of a notification under section
				224(c).
									.
					(c)Technical and
			 conforming amendmentsThe table of contents for title II of the
			 Trade Act of 1974 is amended—
					(1)by striking the item relating to section
			 224 and inserting the following:
						
							
								Sec. 224. Notifications
				regarding affirmative determinations and
				safeguards.
							
							;
					(2)by inserting after the item relating to
			 section 224 the following:
						
							
								Sec. 224A. Industry-wide
				certification based on bilateral safeguard provisions invoked or antidumping or
				countervailing duties
				imposed.
							
							;
					and
					(3)by striking the item relating to section
			 294 and inserting the following:
						
							
								Sec. 294. Industry-wide
				certification for agricultural commodity producers where safeguard provisions
				invoked or antidumping or countervailing duties
				imposed.
							
							.
					305.RegulationsThe Secretary of the Treasury, the Secretary
			 of Agriculture, the Secretary of Labor, and the International Trade Commission
			 may promulgate such regulations as may be necessary to carry out the amendments
			 made by this title.
			306.Effective
			 dateThe amendments made by
			 this title take effect on the date that is 60 days after the date of the
			 enactment of this Act and apply to petitions filed or recertified on or after
			 that effective date.
			IVOffice
			 of Trade Adjustment Assistance
			401.Office of Trade
			 Adjustment Assistance
				(a)In
			 generalChapter 3 of title II
			 of the Trade Act of 1974 (19 U.S.C.
			 2341 et seq.) is amended by inserting after section 255 the following new
			 section:
					
						255A.Office of Trade
				Adjustment Assistance
							(a)EstablishmentNot later than 90 days after the date of
				enactment of the American Competitiveness and Adjustment Act, there shall be
				established in the International Trade Administration of the Department of
				Commerce an Office of Trade Adjustment Assistance.
							(b)PersonnelThe Office shall be headed by a Director,
				and shall have such staff as may be necessary to carry out the responsibilities
				of the Secretary of Commerce described in this chapter.
							(c)FunctionsThe Office shall assist the Secretary of
				Commerce in carrying out the Secretary’s responsibilities under this
				chapter.
							.
				(b)Conforming
			 amendmentThe table of
			 contents for the Trade Act of 1974 is
			 amended by inserting after the item relating to section 255 the following new
			 item:
					
						
							Sec. 255A. Office of Trade
				Adjustment
				Assistance.
						
						.
				VTrade
			 Adjustment Assistance for Farmers
			501.Clarification
			 of marketing year and other provisions
				(a)In
			 generalSection 291(5) of the Trade Act of 1974 (19 U.S.C. 2401(5)) is
			 amended by inserting before the end period the following: , or in the
			 case of an agricultural commodity that has no officially designated marketing
			 year, in a 12-month period for which the petitioner provides written
			 request.
				(b)FishermenNotwithstanding
			 any other provision of law, for purposes of chapter 2 of title II of the
			 Trade Act of 1974 (19 U.S.C. 2271 et
			 seq.) fishermen who harvest wild stock shall be eligible for adjustment
			 assistance to the same extent and in the same manner as a group of workers
			 under such chapter 2.
				502.Eligibility
				(a)In
			 generalSection 292(c)(1) of the Trade Act of 1974 (19 U.S.C. 2401a(c)(1)) is
			 amended by striking 80 percent and inserting 90
			 percent.
				(b)Net farm
			 incomeSection 296(a)(1)(C) of the Trade Act of 1974 (19 U.S.C. 2401e(a)(1)(C)) is
			 amended by inserting before the end period the following: or the
			 producer had no positive net farm income for the 2 most recent consecutive
			 years in which no adjustment assistance was received by the producer under this
			 chapter.
				503.Petition
			 processSection 293 of the
			 Trade Act of 1974 (19 U.S.C. 2401c) is amended by adding at the end the
			 following:
				
					(d)Addition of
				commodity producers to petitionAt any time after a petition is
				filed under section 292 by a group of agricultural commodity producers,
				including after the Secretary issues a certification of eligibility under
				subsection (a) to a group of agricultural producers, any other producer of that
				agricultural commodity may elect to join the group of producers who filed the
				petition. Any producer who makes an election under the preceding sentence is
				eligible for assistance under this chapter to the same extent as the producers
				who filed the petition.
					(e)Amendment of
				petitionIn any case in which
				the Secretary issues a certification of eligibility under subsection (a)
				pursuant to a petition filed under section 292, the group of producers of an
				agricultural commodity to whom the certification applies may thereafter amend
				the petition to modify the countries described in section 292(c)(2) or to
				modify the heading or subheading under which the agricultural commodity is
				classified under the Harmonized Tariff Schedule of the United
				States.
					.
			504.Amount of cash
			 benefitsSection 296(b)(1) of
			 the Trade Act of 1974 (19 U.S.C. 2401e(b)(1)) is amended to read as
			 follows:
				
					(1)In
				generalSubject to the
				provisions of section 298, an adversely affected agricultural commodity
				producer described in subsection (a) shall be entitled to adjustment assistance
				under this chapter as follows:
						(A)Commodities
				receiving assistance
							(i)In
				generalIf the agricultural
				commodity with respect to which the certification under this chapter applies is
				described in clause (ii), the adversely affected agricultural commodity
				producer shall be entitled to adjustment assistance under this chapter in an
				amount equal to the product of—
								(I)one-half of the
				difference between—
									(aa)an
				amount equal to 80 percent of the average of the national average price of the
				agricultural commodity covered by the application described in subsection (a)
				for the 5 marketing years preceding the most recent marketing year, and
									(bb)the
				national average price of the agricultural commodity for the most recent
				marketing year, and
									(II)the amount of the
				agricultural commodity produced by the agricultural commodity producer in the
				most recent marketing year.
								(ii)Agricultural
				commodities describedAn agricultural commodity is described in
				this clause if it is—
								(I)a covered commodity
				for purposes of section 1103 or 1104 of the Farm Security and Rural Investment
				Act of 2002 (7 U.S.C. 7913, 7914);
								(II)a loan commodity
				for purposes of section 1202 of that Act (7 U.S.C. 7932); or
								(III)a product
				eligible for assistance under subtitle C, D, or E of title I of that Act, or
				the amendments made by any such subtitle.
								(B)Other
				commoditiesIf the agricultural commodity with respect to which
				the certification under this chapter applies is not covered under subparagraph
				(A), the adversely affected agricultural commodity producer shall be entitled
				to adjustment assistance under this chapter in an amount equal to the product
				of—
							(i)the difference
				between—
								(I)an amount equal to
				80 percent of the average of the national average price of the agricultural
				commodity covered by the application described in subsection (a) for the 5
				marketing years preceding the most recent marketing year, and
								(II)the national
				average price of the agricultural commodity for the most recent marketing year,
				and
								(ii)the amount of the
				agricultural commodity produced by the agricultural commodity producer in the
				most recent marketing
				year.
							.
			505.Effective
			 dateThe amendments made by
			 this title apply to petitions filed or recertified under chapter 6 of title II
			 of the Trade Act of 1974 on or after January 1, 2007.
			VITrade adjustment
			 assistance for firms
			601.Modification of
			 eligibilitySection 251(c) of
			 the Trade Act of 1974 (19 U.S.C. 2341(c)) is amended—
				(1)in paragraph (1)(B)(ii) by striking
			 sales or production, or both, of an article that accounted for not less
			 than 25 percent of the total production or sales of the firm during the
			 12-month period preceding the most recent 12-month period for which data are
			 available have decreased absolutely and inserting average
			 monthly sales or production, or both, during the 60-month period preceding the
			 most recent 12-month period for which data are available, of an article that
			 accounted, during such 60-month period, for not less than 25 percent of the
			 total production or sales of the firm, have decreased absolutely;
				(2)in
			 paragraph (1)(C)—
					(A)by striking
			 increases of; and
					(B)by striking
			 importantly; and
					(3)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
					
						(A)If
				imports of articles like or directly competitive with articles which are
				produced by the firm concerned exceed 65 percent of the market for such
				articles in the United States, the Secretary shall give substantially greater
				weight to the factors set forth in subparagraphs (A) and (B) of paragraph (1)
				than to that set forth in subparagraph (C) of paragraph
				(1).
						.
				VIITrade adjustment
			 assistance for service workers and firms
			701.Extension of
			 trade adjustment assistance to services sector
				(a)Adjustment
			 assistance for workersSection 221(a)(1)(A) of the
			 Trade Act of 1974 (19 U.S.C.
			 2271(a)(1)(A)) is amended by striking firm) and inserting
			 firm, and workers in a service sector firm or subdivision of a service
			 sector firm or public agency).
				(b)Group
			 eligibility requirementsSection 222 of the
			 Trade Act of 1974 (19 U.S.C. 2272) is
			 amended—
					(1)in subsection (a)—
						(A)in the matter preceding paragraph (1), by
			 striking agricultural firm) and inserting agricultural
			 firm, and workers in a service sector firm or subdivision of a service sector
			 firm or public agency);
						(B)in paragraph (1), by inserting or
			 public agency after of the firm; and
						(C)in paragraph (2)—
							(i)in subparagraph (A)(ii), by striking
			 like or directly competitive with articles produced and
			 inserting or services like or directly competitive with articles
			 produced or services provided; and
							(ii)by amending subparagraph (B) (as amended by
			 section 102(b) of this Act) to read as follows:
								
									(B)(i)there has been a shift, by such workers'
				firm, subdivision, or public agency to a foreign country, of production of
				articles, or in provision of services, like or directly competitive with
				articles which are produced, or services which are provided, by such firm,
				subdivision, or public agency; or
										(ii)such workers' firm, subdivision, or public
				agency has obtained or is likely to obtain such services from a foreign
				country.
										;
							(2)in subsection (b)—
						(A)in the matter preceding paragraph (1), by
			 striking agricultural firm) and inserting agricultural
			 firm, and workers in a service sector firm or subdivision of a service sector
			 firm or public agency);
						(B)in paragraph (2), by inserting or
			 service after related to the article; and
						(C)in paragraph (3)(A), by inserting or
			 services after component parts;
						(3)in subsection (c)—
						(A)in paragraph (3)—
							(i)by inserting or services
			 after value-added production processes;
							(ii)by striking or finishing and
			 inserting , finishing, or testing;
							(iii)by inserting or services
			 after for articles; and
							(iv)by inserting (or
			 subdivision) after such other firm; and
							(B)in paragraph (4)—
							(i)by striking for articles and
			 inserting , or services, used in the production of articles or in the
			 provision of services; and
							(ii)by inserting (or
			 subdivision) after such other firm; and
							(4)by adding at the end the following new
			 subsection:
						
							(d)Basis for
				secretary’s determinations
								(1)Increased
				imports of servicesFor
				purposes of subsection (a)(2)(A)(ii), the Secretary may determine that
				increased imports of like or directly competitive services exist if the
				workers’ firm or subdivision or customers of the workers’ firm or subdivision
				accounting for not less than 20 percent of the sales of the workers’ firm or
				subdivision certify to the Secretary that they are obtaining such services from
				a foreign country.
								(2)Obtaining
				services abroadFor purposes
				of subsection (a)(2)(B)(ii), the Secretary may determine that the workers’
				firm, subdivision, or public agency has obtained or is likely to obtain like or
				directly competitive services from a foreign country based on a certification
				thereof from the workers’ firm, subdivision, or public agency.
								(3)Authority of the
				SecretaryThe Secretary may
				obtain the certifications under paragraphs (1) and (2) through questionnaires
				or in such other manner as the Secretary determines is
				appropriate.
								.
					(c)DefinitionsSection 247 of the
			 Trade Act of 1974 (19 U.S.C. 2319) is
			 amended—
					(1)in paragraph (1)—
						(A)by inserting or public
			 agency after of a firm; and
						(B)by inserting or public
			 agency after or subdivision;
						(2)in paragraph (2)(B), by inserting or
			 public agency after the firm;
					(3)by redesignating paragraphs (8) through
			 (17) as paragraphs (9) through (18), respectively; and
					(4)by inserting after paragraph (6) the
			 following:
						
							(7)The term public agency means a
				department or agency of a State or local government or of the Federal
				Government.
							(8)The term service sector firm
				means an entity engaged in the business of providing
				services.
							.
					(d)Technical
			 amendmentSection 245(a) of
			 the Trade Act of 1974 (19 U.S.C.
			 2317(a)) is amended by striking , other than subchapter
			 D.
				702.Trade adjustment
			 assistance for firms and industries
				(a)Firms
					(1)AssistanceSection 251 of the
			 Trade Act of 1974 (19 U.S.C. 2341) is
			 amended—
						(A)in subsection (a), by inserting or
			 service sector firm after (including any agricultural
			 firm;
						(B)in subsection (c)(1)—
							(i)in the matter preceding subparagraph (A),
			 by inserting or service sector firm after any
			 agricultural firm;
							(ii)in subparagraph (B)(ii), by inserting
			 or service after of an article; and
							(iii)in subparagraph (C), by striking
			 articles like or directly competitive with articles which are
			 produced and inserting articles or services like or directly
			 competitive with articles or services which are produced or provided;
			 and
							(C)by adding at the end the following:
							
								(e)Basis for
				Secretary determination
									(1)Increased
				imports of servicesFor
				purposes of subsection (c)(1)(C), the Secretary may determine that increases of
				imports of like or directly competitive services exist if customers accounting
				for not less than 20 percent of the sales of the workers’ firm certify to the
				Secretary that they are obtaining such services from a foreign country.
									(2)Authority of the
				SecretaryThe Secretary may
				obtain the certifications under paragraph (1) through questionnaires or in such
				other manner as the Secretary determines is appropriate. The Secretary may
				exercise the authority under section 249 in carrying out this
				subsection.
									.
						(2)DefinitionSection 261 of the
			 Trade Act of 1974 (19 U.S.C. 2351) is
			 amended—
						(A)by striking For purposes of
			 and inserting (a) Firm.—For purposes of; and
						(B)by adding at the end the following:
							
								(b)Service sector
				firmFor purposes of this
				chapter, the term service sector firm means a firm engaged in the
				business of providing
				services.
								.
						(b)IndustriesSection 265(a) of the
			 Trade Act of 1974 (19 U.S.C. 2355(a))
			 is amended by inserting or service after new
			 product.
				(c)Technical
			 amendments
					(1)In
			 generalSection 249 of the
			 Trade Act of 1974 (19 U.S.C. 2321) is
			 amended by striking subpena and inserting
			 subpoena each place it appears in the heading and the
			 text.
					(2)Table of
			 contentsThe table of
			 contents for the Trade Act of 1974 is amended by striking
			 Subpena in the item relating to section 249 and inserting
			 Subpoena.
					703.Monitoring and
			 reportingSection 282 of the
			 Trade Act of 1974 (19 U.S.C. 2393) is
			 amended—
				(1)in the first sentence—
					(A)by striking The Secretary
			 and inserting (a) Monitoring Programs.—The Secretary;
					(B)by inserting and services
			 after imports of articles;
					(C)by inserting and domestic provision
			 of services after domestic production;
					(D)by inserting or providing
			 services after producing articles; and
					(E)by inserting , or provision of
			 services, after changes in production; and
					(2)by adding at the end the following:
					
						(b)Collection of
				data and reports on services sector
							(1)Secretary of
				LaborNot later than 3 months
				after the date of the enactment of the American Competitiveness and Adjustment
				Act, the Secretary of Labor shall implement a system to collect data on
				adversely affected service workers that includes the number of workers by
				State, industry, and cause of dislocation of each worker.
							(2)Secretary of
				CommerceNot later than 6
				months after such date of enactment, the Secretary of Commerce shall, in
				consultation with the Secretary of Labor, conduct a study and report to the
				Congress on ways to improve the timeliness and coverage of data on trade in
				services, including methods to identify increased imports due to the relocation
				of United States firms to foreign countries, and increased imports due to
				United States firms obtaining services from firms in foreign
				countries.
							.
				704.Effective
			 dateExcept as provided in
			 subsection (b), the amendments made by this title shall take effect on the date
			 that is 60 days after the date of the enactment of this Act.
			VIIIAuthorization of
			 appropriations
			801.Authorization
			 of appropriations for trade adjustment assistance
				(a)WorkersSection
			 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking
			 2007 and inserting 2012.
				(b)FirmsSection
			 256(b) of such Act (19 U.S.C. 2346(b)) is amended by striking
			 $16,000,000 for each of fiscal years 2003 through 2007 and
			 inserting $50,000,000 for each of fiscal years 2008 through
			 2012.
				(c)FarmersSection
			 298(a) of such Act (19 U.S.C. 2401g(a)) is amended by striking
			 2007 and inserting 2012.
				
